227 F.2d 523
Bernard M. SHOTKIN, Appellant,v.William A. BLACK, Dr. Charles A. Rymer, Dr. Clark A.Barnacle, General Electric Company, Henry Tull(Henry W. Toll), Appellees.Bernard M. SHOTKIN, also known as Barney M. Shotkin,individually and as trustee for Bruce Shotkin, Beth Shotkinand Nona Shotkin, doing business under the trade name andstyles Edison Power and Light Company and Dison Power andLight Company, Appellant,v.GENERAL ELECTRIC COMPANY et al., Appellees.
Nos. 5126, 5127.
United States Court of Appeals Tenth Circuit.
Sept. 12, 1955.Rehearing Denied Oct. 10, 1955.

Bernard M. Shotkin filed a brief, pro se.
Omer Griffin, Asst. Atty. Gen., of Colorado (Duke W. Dunbar, Atty. Gen., of Colorado, and Frank E. Hickey, Deputy Atty. Gen., of Colorado, were with him on the brief), for William A. Black, Dr. Charles A. Rymer and Dr. Clark A. Barnacle.
Grant, Shafroth & Toll, Henry W. Toll, and John F. Shafroth, Denver, Colo., filed a brief for General Electric Company.
Ora H. George, Denver, Colo., filed a brief for Henry Tull.
G. M. Westa, Denver, Colo.  (John R. Turnquist and Luis D. Rovira, Denver, Colo., were with him on the brief), for Thomas A. Edison, Inc.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the District of Colorado dismissing appellant's cause of action in the two above-entitled cases for failure to prosecute the same in the trial court.  An examination of the record compels the conclusion that the trial court was amply warranted in entering the order appealed from.


2
Affirmed.